Mr. Justice Leech delivered the opinion of the court: This is a claim for services performed by claimant in caring for A. W. Bruhn, Margaret Bruhn, Caroline Bruhn, Ralph Bruhn and Gladys Bruhn, said persons having been injured by an army truck while in actual service and being used by the Illinois State Militia, near Belvidere, Illinois, and an award having been made to them, in which award, no allowance was made for the services of said physician. Statement filed by Attorney General of the State of Illinois recites that this claim was forwarded to the adjutant general’s office, where it ivas duly investigated, and that same ivas found to be just and equitable for amount claimed. Wherefore, Ave aAvard claimant the sum of $322.00, being the amount claimed for professional services rendered to said persons.